In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________

           No. 02-19-00268-CR
      ___________________________

        KEVIN J. JONES, Appellant

                     V.

          THE STATE OF TEXAS


  On Appeal from the 432nd District Court
         Tarrant County, Texas
       Trial Court No. 1469217D


Before Sudderth, C.J.; Gabriel and Womack, JJ.
 Memorandum Opinion by Justice Womack
                           MEMORANDUM OPINION

      Appellant Kevin J. Jones attempts to appeal his conviction for robbery causing

bodily injury for which he was sentenced to five years’ confinement in a judgment

dated September 8, 2017. No motion for new trial was filed, so Jones’s notice of

appeal was due October 9, 2017, but it was not filed until July 9, 2019. See Tex. R.

App. P. 26.2(a)(1).

      On the same day he filed his notice of appeal, we sent Jones a letter stating that

the court was concerned that it may not have jurisdiction over his appeal because his

notice of appeal was not timely filed. See Tex. R. App. P. 26.2(a)(1). Our letter also

stated that the trial court’s certification specified that this is a plea-bargain case and

that Jones had no right of appeal. We instructed Jones or any party desiring to

continue the appeal to file with the court a response showing grounds for continuing

the appeal. Jones filed a response, but it did not show grounds for continuing the

appeal.1

      We lack jurisdiction over Jones’s notice of appeal that was not timely filed. See

State v. Riewe, 13 S.W.3d 408, 410 (Tex. Crim. App. 2000) (stating that appellate

jurisdiction is invoked by giving timely and proper notice of appeal). Moreover, even

      1
        Although Jones’s response is very difficult to read and at times illegible, it
appears as though Jones argues that he has been wrongly convicted of this charge and
that his attorney at trial conspired with the district attorney to ensure that this case
never went to trial. But Jones does not coherently explain why his notice of appeal
was filed almost two years after the trial court rendered its judgment nor does he
present an argument that the trial court’s certification is incorrect.


                                            2
if Jones’s notice of appeal had been timely filed, he had no right of appeal from his

plea bargain. The Texas Rules of Appellate Procedure are clear that in a plea-bargain

case, an appellant may appeal only those matters that were raised by written motion

filed and ruled on before trial or after getting the trial court’s permission to appeal.

Tex. R. App. P. 25.2(a)(2). There is no exception for the trial court’s refusal to grant

permission to appeal. See Estrada v. State, 149 S.W.3d 280, 282 (Tex. App.—Houston

[1st Dist.] 2004, pet. ref’d). In this case, the trial court certified that this is a plea-

bargain case and that Jones “has NO right of appeal.” Because Jones’s notice of

appeal was not timely filed and because he has no right of appeal from his plea

bargain, we dismiss Jones’s appeal for lack of jurisdiction. See Tex. R. App. P. 25.2(d);

Vann v. State, No. 02-08-00332-CR, 2008 WL 4779601, at *1 (Tex. App.—Fort Worth

Oct. 30, 2008, no pet.) (mem. op., not designated for publication).


                                                       /s/ Dana Womack

                                                       Dana Womack
                                                       Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: August 15, 2019




                                            3